Case 1:20-cv-00238-DLB Document 1-8 Filed 01/27/20 Page 1 of 6

EXHIBIT 8
Case 1:20-cv-00238-DLB Document 1-8 Filed 01/27/20 Page 2 of 6

TAMMY K. SANDERS : IN THE
Plaintiff, : CIRCUIT COURT

VS. ; OF

‘AMF BOWLING CENTERS, INC., : MARYLAND FOR
Defendant. BALTIMORE COUNTY

CASE No.: 03-C-18-007765

REQUEST FOR PRODUCTION OF DOCUMENTS

TO: AMF Bowling Centers, Inc., Defendant
FROM: Tammy K. Sanders, Plaintiff
INSTRUCTIONS

YOU ARE REQUESTED to produce the following documents at the law offices of
Lebowitz & Mzhen, LLC, 9 Park Center Court, Suite 220, Owings Mills, Maryland 21117,

within thirty (30) days.

If you perceive any ambiguities in a request, instruction, or definition, please set
forth the matter deemed ambiguous and the construction used in responding.

When answers are supplied by a corporate defendant, please state the name,
address and title of the individual supplying the information and the source of such
information.

DEFINITIONS

"Identify," "identity" or "identification," when used in reference to an individual
person, means to state his or her full legal name, social security number, last known
home address, last known home telephone number, last known business/work address,
last known business/work telephone number, and last known occupation. When used in
reference to a person other than an individual person, "identify," “identity” or
"identification" means to state (1) whether such person is a corporation, limited liability
company, limited liability partnership, professional association, professional corporation,

 
Case 1:20-cv-00238-DLB Document 1-8 Filed 01/27/20 Page 3 of 6

general partnership, limited partnership, or other entity or organization, (2) such
person's full legal name, (3) last known address of its principal place of business, and
(4) to the extent applicable, the identity of its resident agent.

"Identify" or "identification" when used in reference to a document or written
instrument means (1) to describe the nature and contents of such document or written
instrument, (2) state the purpose for which such document or written instrument was
prepared, (3) identify the person who prepared it, and (4) identify the present custodian
of the original and each copy of such document or written instrument.

The terms "document" or "documents" include, but are not limited to: (1) all paper
material of any kind, whether written, typed, printed, punched, filmed, or marked in any
way; (2) recording tapes or wires; (3) film, photographs, movies, or any graphic matter,
however produced or reproduced; and (4) all mechanical or electronic sound recordings
or transcripts thereof.

The term "person" includes a corporation, limited liability company, limited liability
partnership, professional association, professional corporation, general partnership,
limited partnership, any other association or entity, a natural person and any
government or governmental body, commission, board or agency.

The term “possession” includes possession, custody, or control.

"You" or "your" refers to the party to whom these interrogatories are addressed,
and all of such party’s predecessors or successors, as well as the party's owners,

agents, employees, servants and/or representatives, and unless privileged, the party's
attorneys.

The term “Complaint” refers to the Complaint filed by this Plaintiff.
The term “Occurrence” refers to the events that are described in the Complaint

and that took place on September 3, 2017 at the bowling alley located at 1101 Merritt
Boulevard, in Baltimore County, Maryland. ,

LIST OF DOCUMENTS REQUESTED TO BE PRODUCED

1. All reports from any person whom you intend to call as an expert witness

at trial.

2. All statements allegedly made by Plaintiff.
Case 1:20-cv-00238-DLB Document 1-8 Filed 01/27/20 Page 4 of 6

3. All reports with respect to Occurrence that were made in the ordinary
course of business by any person and a copy of each document containing information

used in each such report.

4. All statements of any person claimed to be a witness to all or part of
Occurrence.
5. All photographs, videotapes, plats, diagrams, and other depictions of or

related to the Occurrence.

6. All photographs, videotapes, plats, diagrams, and other depictions of the
scene of Occurrence and of things connected with Occurrence.

7. A copy of any police report regarding OceUnrence.

8. All resumes or curriculum vitae of any expert that you intend to call as an
expert witness at trial.

9. All insurance agreements under which any person carrying on insurance
business might be liable to satisfy part or all of the judgment that might be entered in
this action or to indemnify or reimburse for payments made to satisfy such judgment.

10. All documents and all other tangible things upon which you intend to rely
to support a position that you have taken or intend to take in this action, including any
position with regard to any claim for damages by each Plaintiff.

414. All documents and all other tangible things to which you refer in your
answers to each of the Plaintiff's interrogatories propounded upon you.

42, All correspondence between you and any expert you intend to call as an

expert witness at trial.
Case 1:20-cv-00238-DLB Document 1-8 Filed 01/27/20 Page 5 of 6

13. All documents containing statements regarding Occurrence made by any
Defendant, Plaintiff or any other party or witness in this matter or their agents,
representative and employees.

14. All written and recorded statements of any person having information
regarding Occurrence or who investigated or will investigate for you or on your behalf
the circumstances of Occurrence or any claims or allegations made in Complaint.

15. All documents and other material that you have obtained through
subpoena in this matter.

16. Copies of any and all medical records in your possession that pertain to

medical care and treatment rendered to Plaintiff from the date of Plaintiff's birth to the
date of your responses to this Request for Production of Documents. In response to
this request, you do not need to provide copies of any medical records that have been
provided to you by Plaintiff in the course of this litigation.

17. A copy of a lease pursuant to which you occupied the building out of which
you were operating the bowling alley at the time of Occurrence.

18. Any document or material which you intend to rely upon to support any
position you intend to take at trial with respect to liability and damages.

49. Acopy of any and all statements made by any of your employees, agents,
servants, or representatives concerning the Occurrence.

20. Each publication or paper that was written or worked on by each expert
witness whom you intend to call as an expert at trial, and which refers or relates to the
opinions or subject in which the witness is expected to testify.

21. Accopy of any and all statements made at any time in the two (2) years
prior to and on the date of the Occurrence, by any and all persons who are agents,

servants, representatives, and/or employees of any party to this action concerning the
defective step, as described in the Complaint.

22. All statements concerning this action or its subject matter obtained from
non-parties to this litigation, whether in writing or reduced to writing, presently in your
possession, custody, or control.
Case 1:20-cv-00238-DLB Document 1-8 Filed 01/27/20 Page 6 of 6

23. A copy of any and all service requests and/or work orders related to the
bowling alley premises during the two (2) years prior to and on the date of the

Occurrence.

24. A copy of any and all complaints and/or concerns made by anyone,
regarding the defective step as described in the Complaint, including on the date of the
Occurrence.

NOTE: Compliance herewith may be accomplished by mailing copies of all
documents to the undersigned attorney. Please contact the undersigned prior to the
production date if you do not desire to mail copies.

Respectfully submitted,

OW

AngelicaA. Carliner

CPF #: 1412160138

Lebowitz & Mzhen, LLC

9 Park Center Court, Suite 220
Owings Mills, Maryland 21117
(410) 654-3600

(410) 654-3601 — Fax
aacarliner@comcast.net
Attomey for the Plaintiff
